          Case 2:17-cv-03038-SMB Document 91 Filed 08/02/19 Page 1 of 2



 1 Robert B. Zelms; Arizona Bar No. 018956
     rbz@manningllp.com
 2 Nishan J. Wilde; Arizona Bar No. 031447
     njw@manningllp.com
 3 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
 4 3636 North Central Avenue, 11th Floor
     Phoenix, Arizona 85012
 5 Telephone: (602) 313-5469
     Facsimile: (602) 313-5499
 6
     Attorneys for Western Truck Insurance
 7 Services, Inc., Robert Dion and Jane Doe
     Dion
 8                            IN THE UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF ARIZONA
10 Madison Alley Transportation & Logistics,           Case No. 2:17-cv-3038-PHX-SMB
     Inc., a New York corporation,
11
                        Plaintiff,
12                                                     MOTION FOR ENTRY OF
               v.                                      JUDGMENT ON PLAINTIFF'S
13                                                     CLAIMS FOR (1) BREACH OF
     Western Truck Insurance Services, Inc., a         CONTRACT (2) BREACH OF THE
14 California corporation, Robert Dion and             COVENANT OF GOOD FAITH AND
     Jane Doe Dion, husband and wife, John             FAIR DEALING AND (3) THE
15 Does and Jane Does I-X, ABC                         REASONABLE EXPECTATIONS
     Partnerships I-X, ABC Limited Liability           DOCTRINE
16 Companies I-X, and XYZ Corporations I-
     X,
17                                                     (Hon. Susan M. Brnovich)
                        Defendants.
18
19            Defendants, by and through counsel undersigned, respectfully file this Motion for Entry
20 of Judgment on Plaintiff's Claims for (1) Breach of Contract, (2) Breach of the Covenant of

21 Good Faith and Fair Dealing and (3) the Reasonable Expectations Doctrine.

22            Plaintiff's Complaint alleged three contract claims against Defendants – (1) Breach of
23 Contract, (2) Breach of the Covenant of Good Faith and Fair Dealing and (3) the Reasonable

24 Expectations Doctrine. On July 10, 2019, this Court granted dismissal of Plaintiff's contract

25 claims.

26            As mentioned in Defendant's Application for Attorney's Fees, Defendants made several
27 good-faith efforts to resolve this case early on and in an effort to avoid expending money on

28 attorney's fees. However, Plaintiff refused and forced Defendants to expend significant


     4818-6613-8270.1
         Case 2:17-cv-03038-SMB Document 91 Filed 08/02/19 Page 2 of 2



 1 attorney's fees in defense of Plaintiff's claims. Because the Court granted Defendants' Motion

 2 for Summary Judgment on Plaintiff's contract claims, it is appropriate to enter judgment on

 3 these claims and allow Defendants to recover attorney's fees pursuant to A.R.S. § 12-341.01.

 4

 5 DATED: August 2, 2019                       MANNING & KASS
                                               ELLROD, RAMIREZ, TRESTER LLP
 6

 7                                             By:         s/ Nishan J. Wilde
                                                     Robert B. Zelms
 8                                                   Nishan J. Wilde
 9                                                   Attorneys for Defendants Western Truck
                                                     Insurance Services, Robert Dion and Jane Doe
10                                                   Dion
11

12
                                        CERTIFICATE OF SERVICE
              I hereby certify that on this 2nd day of August 2019, I electronically filed the
13

14
     foregoing, using the CM/ECF system, which served the following CM/ECF participants:

15

16 Robert T. Mills
     Sean A. Woods
17 Jordan Wolff
     ANGELINI MILLS WOODS +
18 ORI LAW th
     5055 N. 12 Street, Suite 101
19 Phoenix, AZ 85014
     Attorneys for Plaintiff
20
     By s/ Diana Drake
21

22

23

24

25

26

27

28


     4818-6613-8270.1
